On a petition for a rehearing, the following additional opinion was filed: Per Curiam: A petition has been presented for a rehearing in this case. Ho question is made that the 178th section of the criminal code is not repealed; but the whole stress of the argument on the application is on the single point that, conceding the section not to be repealed, yet a full jury must have been made up at the commencement of the term in accordance with the provisions of the jury act of 1872, and a deficiency must have occurred in the panel after having been so filled up, before section 178 of the criminal code would apply, and the court thereunder could have ordered a tales. And this is rested on the language of the section that “where the panel of jurors shall be exhausted by challenges or otherwise,” it shall be competent for the" court to order a tales, etc., it being contended that the language presupposes that a full jury had before been made up. Suppose this cause had been ready for trial in the court below on the first day of the term; under the construction of this section, as claimed by counsel, there must have been a delay of the trial until the clerk could have repaired to the office of the county clerk, and have drawn from the jury box the names of fourteen jurors to fill the places of the regularly summoned jurors who had not appeared and had been excused, and have issued a venire to the sheriff to summon them, and until the sheriff had executed the venire, and the jurors had come in obedience thereto. Whereas, according to the construction we are disposed to place upon the language of the section, the court might have ordered a tales of a sufficient number to fill up the jury, and have proceeded at once to the trial of the case. The construction contended for would make a venire necessary, when the section declares that it shall not be necessary to issue a venire in any criminal case. We think it within the fair meaning of the language quoted, that when the panel is not full for any reason, the court may, in a criminal case, order a tales to fill it up. The words “where the panel of jurors shall be exhausted by challenges or otherwise,” do not necessarily import that there must have previously been a full jury. A panel of jurors may be exhausted by non-appearance as well as otherwise. Legal writers so speak of it, as in 1 Chit. Crim. Law, 517a, a panel is spoken of as “exhausted by non-appearance.” The “panel of jurors” does not necessarily mean the full jury as made up at the commencement of the term. It may mean the principal panel returned by the sheriff with the venire issued previously to the term. We think the language of this section may be held to embrace the case where the principal panel of jurors returned by the sheriff is exhausted in whole or in part by non-appearance of the jurors summoned by ■him. An additional reason which might be urged in support of the ruling of the circuit court is, that even if the tales had been improperly ordered, the challenge should have been taken to the array of the tales, and not to the polls, as it was in this case. It is laid down in the case of Stone v. The People, 1 Scam. 326, that objections to the mode of summoning a petit jury should be taken by a challenge of the array, or by motion to quash the order for a tales. All that the record shows in this respect is, that at the coming on of the trial these seven who were challenged were called as jurors in the case, and they were challenged because of the mode in which they had been summoned. For aught that appears others might already have been accepted and sworn on the jury— no exception was taken at any time to the whole fourteen, on account of the manner of summoning them. The objection was as to the seven particular jurors—it was one to the polls. Had the objection been a valid one, we think it should have been taken to the array of the tales before any individual jurors had been selected and called as jurors in the case; and it not having been done, we think objection to the mode of summoning the jurors was waived. If the challenge to the array be found against the party, he shall have his challenge to the polls; but neither party shall take a challenge to the polls which he might have had to the array. 5 Bac. Abr. 345, title “Juries,” (E.) The application for a rehearing must be denied.